Citation Nr: 0737730	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-26 050	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for 
post-traumatic stress disorder (PTSD) prior to March 17, 
2006.  

2.  Entitlement to a disability evaluation greater than 50 
percent for the PTSD since March 17, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to August 
1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
- which, in relevant part, granted the veteran's claim for 
service connection for PTSD and assigned an initial 30 
percent evaluation for it retroactively effective from 
October 28, 2002, the date of receipt of his claim for 
service connection.  His downstream appeal of this claim 
first concerned whether he was entitled to an initial rating 
higher than 30 percent for this condition.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In April 2005 the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The Board also 
remanded an additional claim for service connection for 
tinnitus.

The AMC completed the development directed in the Board's 
remand and issued another rating decision in April 2006 
granting the claim for service connection for tinnitus and 
assigning an initial 10 percent evaluation for it - also 
retroactively effective from October 28, 2002, the date of 
receipt of the claim.  The veteran did not appeal either the 
initial rating or effective date assigned for his tinnitus.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(indicating he must separately appeal these downstream 
issues).  See also Smith v. Nicholson, 451 F.3d 1344 (C.A. 
Fed. 2006) (indicating there is no legal basis for assigning 
a schedular rating higher than 10 percent for tinnitus).  
See, too, 38 C.F.R. § 4.87, Code 6260 (2007).  So this claim 
has been resolved and, therefore, is no longer at issue 
before the Board.



Also in that April 2006 rating decision, the AMC increased 
the evaluation for the veteran's PTSD from 30 to 50 percent, 
but only retroactively effective as of March 17, 2006, the 
date of his most recent VA compensation examination, 
on remand, for this condition.  He has since continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).  So the issues now before the 
Board concerning this remaining claim are whether he was 
entitled to an initial rating higher than 30 percent for his 
PTSD prior to March 17, 2006, and whether he has been 
entitled to a rating higher than 50 percent for this 
condition since that date.


FINDINGS OF FACT

1.  Prior to March 17, 2006, the evidence does not show the 
veteran's PTSD caused occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 

2.  Since March 17, 2006, the evidence does not show the 
veteran's PTSD has caused occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability 
evaluation greater than 30 percent for PTSD prior to March 
17, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  The criteria also are not met for a disability evaluation 
greater than 50 percent for the PTSD since March 17, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, DC 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in November 2002 and a follow-up letter in April 2005, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued that first VCAA notice letter prior to 
initially adjudicating the veteran's claim - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  That November 2002 VCAA letter did 
not specifically ask him to provide any evidence in his 
possession pertaining to his claim, keeping in mind though at 
the time he was still trying to establish his entitlement to 
service connection - which the RO granted in the May 2003 
rating decision at issue (even despite not providing this 
specific notice).  So that error in notice was 
inconsequential and, therefore, at most harmless error.  Id. 
at 120-21.  Moreover, the more recent April 2005 VCAA follow-
up letter did make the specific request as it relates to the 
veteran's downstream appeal of the initial rating for his 
PTSD.  And, in any event, VA's Office of General Counsel 
(OGC) has indicated requiring VA include such a request as 
part of the notice provided to a claimant under those 
provisions is obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (where OGC 
discussed this in response to the holding in Pelegrini v. 
Principi, 17 Vet. App. 183 (2002) (Pelegrini I), but the 
Court used basically the same language in Pelegrini II, so it 
is equally applicable).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).



For the reasons mentioned, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
initial August 2002 VCAA letter is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Furthermore, neither the veteran nor his representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  But see 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless).  

Here, the Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but the 
Court nonetheless ultimately determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error was harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted:  (1) based on the communications sent 
to the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  



It equally deserves mentioning that an April 2006 
supplemental statement of the case (SSOC) informed the 
veteran about the downstream disability rating and effective 
date elements of his initial, underlying claim for service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  And there was no reason to again go back and 
readjudicate his claim in another SSOC, after providing that 
additional Dingess notice, because he did not submit any 
additional evidence in response to that additional notice.  
38 C.F.R. § 19.31.  Cf. Medrano v. Nicholson, 21 Vet. App. 
165, 172 (2007) (where after VA provides a content-compliant 
VCAA notice, on all requisite notice elements, albeit in an 
untimely manner, and a claimant subsequently informs VA there 
is no further evidence to submit, the failure by the RO to 
conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication would be no 
different than the previous adjudication).  Concerning this, 
the Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and the reports of his VA 
compensation examinations - including the most recent one on 
remand specifically to assess the severity of his PTSD.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with the April 
2005 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  



The Disability Ratings for the PTSD, Before and Since March 
17, 2006

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  If, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is, the 
rating may be "staged" to compensate the veteran for times 
since the effective date of his award when his disability 
may have been more severe than at others.  See again 
Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of his disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The severity of the veteran's PTSD, both prior to and since 
March 17, 2006, is determined by 38 C.F.R. § 4.130, DC 9411.

The diagnostic criteria set forth in The American Psychiatric 
Association:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  According 
to DSM-IV, A GAF score of 31-40 indicates some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  A GAF score of 41 to 50 
indicates serious symptoms or serious impairment in social, 
occupational, or school functioning.  A GAF score of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

According to the DSM-IV criteria (of DC 9411), a 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
symptoms such as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  

See 38 C.F.R. § 4.130, DC 9411.

In April 2006, D. H., the veteran's PTSD counselor, submitted 
a statement to VA.  The veteran had attended the Vet Center 
for two years for individual and family counseling.  D. H. 
noted the veteran had few friends because he had difficulty 
trusting people.  He had a longstanding habit of psychic 
numbing to keep his reactions to his memories of Vietnam 
under control, which D. H. concluded led to a lack of 
empathy.  The veteran reported forgetfulness, intrusive 
thoughts of death and dying, survival guilt, hypervigilance, 
and sleep disturbances.  D. H. opined that the veteran's 
symptoms made it difficult for him to function effectively, 
especially when interacting with people.  Being self-employed 
as a farmer allowed him to prevent his symptoms from becoming 
as incapacitating as they would have been if he had regular 
interaction with people.  D. H. concluded the veteran's PTSD 
symptoms affected him in occupational and interpersonal areas 
because they restricted his ability to obtain true 
satisfaction from life.  

In March 2006, the veteran had a VA PTSD examination while 
his claim was on remand at the AMC.  During the evaluation, 
he told the examiner that he worked full time on his farm.  
He reported taking prescription sertraline HCl for his 
symptoms.  He reported an increase in symptoms when he 
attended a squad reunion in 2001.  He had nightmares, night 
sweats, and flailing in his sleep.  His spouse, who 
accompanied him to the examination, stated that he swung at 
her in his sleep three or four times per week.  She also 
observed that, while sleeping, he moved his legs as if he 
were running.  She described him as easily angered and a 
perfectionist.  He complained of hypervigilance, nightmares, 
forgetfulness, and difficulty concentrating.  He avoided 
crowds, would only sit in the corner in the back of a 
restaurant, and the only social activity he participated in 
was going to church once a week.  He denied any suicide 
attempts, but he said he thought about it a lot.  He 
described his symptoms as constant.  

The veteran denied a history of violence and hallucinations.  
His spouse implied that their marital relationship could be 
better, and that the family relationship was good only with 
respect to their youngest son.  The examiner was unable to 
detect any diminution in cognitive skills.  The veteran 
denied obsessive or ritualistic behaviors.  The examiner did 
not ask the veteran if he had panic attacks because "[p]anic 
attacks are voiced rather readily if the individual 
experiences them due to their florid and frightening nature.  
Many individuals will invariably endorse panic attacks if 
their presence if questioned."  

The examiner concluded that some of the veteran's behavior 
symptoms were 
non-volitional because they happened while he was asleep.  He 
manifested significant survival guilt, hypervigilance, 
nightmares, poor sleep, irritability, and easily triggered 
anger reactions.  The examiner felt that the material in the 
claims folder was nebulous, which increased the difficulty of 
responding to the questions asked in the April 2005 remand.  
The examiner could not indicate which of the veteran's 
symptoms were due to his PTSD or a non-service-connected 
disability without resorting to speculation.  Additionally, 
the examiner could not state which incidents of social and 
occupational impairment were due to the veteran's PTSD, 
as opposed to other conditions, without speculating.  As 
well, the examiner could not state with certainty which 
portion of the veteran's GAF scores were due to his PTSD 
versus other non-service-connected factors.

In any event, the results of that examination were the basis 
for increasing the veteran's PTSD rating from 30 to 50 
percent effective March 17, 2006, the date of that 
examination.

The examiner concluded the veteran's PTSD symptoms had 
increased slightly over the past year and assigned a GAF 
score of 54.  The veteran gave the impression that he would 
continue his "labor of love" on his farm, and that he found 
it as rewarding as the treatment he received for PTSD.  

In September 2005, D. H. submitted a letter to VA wherein he 
listed the same symptoms as he did in his more recent letter, 
discussed above.  He noted the veteran had to increasingly 
rely on his spouse to help him remember tasks.  

In March 2005, the veteran testified at a video conference 
hearing.  He discussed nightmares and waking up at night with 
a racing heart.  At the time of his hearing, He got about 
four hours of sleep a night.  He woke frequently, often 
flailing his arms and legs and hitting his spouse.  He stated 
that the current war in Iraq made his symptoms worse.  He 
requested additional counseling sessions to compensate for 
his increased symptoms.  He further testified that he had 
memory problems and difficulty concentrating.  

In February 2005, the veteran participated in a double-blind, 
double-placebo assessment of Seroquel in the treatment of his 
PTSD.  At the assessment, his spouse reported that he was 
increasingly irritable and he complained of depression.  
He denied flashbacks, but reported nightmares.  He denied 
suicidal ideation but reported occasional passive thoughts of 
death.  

In April 2003, the veteran had a VA PTSD examination.  He 
reported that his first wife left him because he was too 
critical, a perfectionist, and that he worked all the time.  
He attended church, played basketball and football, and went 
to flea markets.  He had a limited number of friends because 
he did not trust people.  He slept poorly, with nightmares, 
tossing, and turning.  He was hyper alert upon waking from 
nightmares.  His spouse was very careful about how she woke 
him because she feared being attacked.  He was hypervigilant 
and did not like sitting with his back to a door or when 
people walked behind him.  He avoided crowds.  He reported 
excessive anger towards his spouse and described himself as 
hostile and unforgiving, which he felt distanced him from 
other people.  The examiner assigned a GAF score of 60.

That earlier examination was the basis for the initial grant 
of service connection for the PTSD and the 30 percent 
evaluation.  



The results of these evaluations and outpatient treatment 
show the veteran's PTSD is appropriately rated, both prior to 
and since March 17, 2006.

The evidence prior to the March 17, 2006 VA PTSD examination 
is not comprehensive enough to show the veteran's disability 
met the criteria for a higher 50 percent evaluation (as 
opposed to the 30 percent initially assigned).  As the Board 
pointed out when previously remanding this case, the initial 
mental status examination in April 2003 was geared to 
determine whether the veteran was entitled to service 
connection for his PTSD, as opposed to an assessment of its 
severity for rating purposes.  Therefore, the examination 
report does not contain the objective clinical findings 
necessary to evaluate his PTSD under the rating schedule from 
the effective date of service connection.  The other VA and 
private medical records presented an unclear disability 
picture, and his March 2005 hearing testimony elicited many 
symptoms.  He had several non-service-connected conditions, 
including impaired hearing, gout, arthralgias, allergic 
rhinitis, erectile dysfunction, and gastroesophageal reflux 
disease (GERD), which could have caused functional 
impairment.  The Board specifically remanded this case in 
April 2005 so he could undergo an examination to clarify the 
record and determine the current severity of his PTSD 
symptoms - including in terms of distinguishing the extent 
of his functional impairment that was specifically 
attributable to his PTSD as opposed to the various other 
factors mentioned that have no relationship to his military 
service.  And as the March 2006 VA examiner explained after 
evaluating the veteran on remand, this is a difficult 
proposition at best; indeed, the VA examiner was simply 
unable to give any comment concerning this - acknowledging 
that if he did he would only be speculating.

So as the evidence prior to the March 17, 2006 VA examination 
is insufficient to rate the veteran's PTSD higher than 30 
percent, this aspect of his claim must be denied.



Even considering, however, the results of that March 2006 VA 
examination does not establish the veteran has deficiencies 
in most areas to satisfy the requirements for an even higher 
70 percent evaluation.  He does not have, for example, 
deficiencies in his judgment, thinking, or mood.  He also has 
a good relationship with his youngest son.  And while his 
spouse believes their martial relationship could be better, 
the fact remains they have been married for many years and 
she helps him cope with his symptoms, assists him in his 
work, and accompanies him to medical appointments and some 
counseling sessions.  Moreover, while he thinks of death and 
suicide, he has no actual suicidal intent.  He also denied 
any obsessive and ritualistic behavior and did not state that 
he had panic attacks.  There is no indication he lives in a 
state of near-continuous panic.  There also is no evidence he 
ever experiences spatial disorientation or neglects his 
personal appearance and hygiene.  He admittedly is irritable, 
but does not have periods of violence.  The VA examiner also 
noted that the veteran's flailing in his sleep was non-
volitional because he was asleep when it occurred.

So while the veteran has difficulty adapting to stressful 
circumstances and thoughts of death and suicide, his symptoms 
do not meet a majority of the requirements for the higher 70 
percent evaluation.  He displays forgetfulness and an 
inability to concentrate, but this symptom is not so severe 
that he cannot remember his name, the names of his relatives, 
or his occupation.  Indeed, he readily acknowledges that his 
work as a farmer is a "labor of love."  Consequently, the 
Board finds that the overall disability picture for his PTSD 
does not more closely approximate a 70 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

Since, as alluded to, this appeal arises from an initial 
rating decision that established service connection and 
assigned an initial disability rating, it is not the present 
level of disability that is of sole importance, but rather, 
the entire period is to be considered since the effective 
date of the award to ensure that consideration is given to 
the possibility of a staged rating; again, that is separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson, 12 Vet. App. at 125-26.  


The Board finds that the criteria for a higher 70 percent 
evaluation have not been met at any time since the effective 
date of the award to warrant a staged rating involving this 
even greater level of disability.  Keep in mind that the mere 
fact the RO (actually, the AMC) increased the rating for the 
PTSD from 30 to 50 percent during the pendency of this appeal 
- as of March 17, 2002, is itself a "staged" rating of 
sorts to compensate the veteran for his increased level of 
disability from this condition.  There is no indication, 
however, his PTSD was more severe than 30 percent prior to 
this date or more severe than 50 percent since.  So the Board 
may not further stage his rating.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (beyond that contemplated by the 
assigned schedular ratings), to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  So extra-schedular 
consideration of this case is not warranted.  VAOPGCPREC 6-
96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial disability evaluation greater than 30 percent 
prior to March 17, 2006 is denied.  

A disability evaluation greater than 50 percent since March 
17, 2006 also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


